Order entered November 12, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01617-CR

                         OMAR SHARIE VAUGHN, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 7
                                Dallas County, Texas
                        Trial Court Cause No. F06-64778-Y

                                        ORDER
      Before the Court is appellant’s June 17, 2013 objection to supplemental clerk’s record.

We OVERRULE the objection.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE